Per Curiam.

Appellee’s motion to dismiss the writ of error herein is based on the grounds that the defendant (appellant) failed to except to the rulings of the court below respecting the giving of instructions. The motion is *82presented on the basis that “there are no other grounds alleged as error.”
Frederick J. Titcomb for motion.
O. P. Soares, contra.
The record reveals five assignments of error. Four assignments pertain to the giving or refusal of instructions as to which rulings no exceptions were saved. The rulings covered by these assignments are therefore not properly reserved and will not be considered on this appeal. R.L.H. 1955, § 212-14; Territory v. Pierce, et als., 43 Haw. 246.
The fifth assignment of error pertains to the admission, over objection, of a confession. An exception was taken to the ruling and as this assignment is therefore sufficient, the motion to dismiss the writ is not well taken. Territory v. Young, 32 Haw. 539.
Pursuant to the oral ruling made on the hearing of the motion, and in conformity with the foregoing, the motion to dismiss is denied. Appellee’s brief shall be confined to answering the portion of appellant’s opening brief pertaining to the error assigned on the ruling admitting the confession.